209 F.2d 353
ALLENv.UNITED STATES.
No. 11788.
United States Court of Appeals Sixth Circuit.
December 18, 1953.

John R. Moser, Hamilton, Ohio, for appellant.
Fred Elledge, Jr., James L. Roberts, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case has this day been heard on the oral argument of the attorney for appellant and on his brief, and on the record in the case, the Government not appearing either by brief or by appearance of the United States Attorney;


2
And it appearing that there is no authority whatever for the argument advanced by appellant that when an order suspending sentence or placing a convicted person on probation is revoked the defendant should receive as credit on his original sentence of imprisonment the period of time during which he was on probation, the order of the district court entered herein holding that appellant shall serve a twelve-year sentence, beginning December 3, 1943, at which time his probation was revoked, is affirmed.